By the Court,

Marcy, J.
The objection to the declaration is, that it does not aver that Niver prosecuted for a lawful claim, or that he had any title whatever to the lands.
There is no dispute as to the general rule to be observed in construing contracts. They are to be so expounded as to effectuate the intentions of the parties, and where a doubt ^arises from any ambiguity or obscurity in the language, the "court will incline against the party whose words are the matter to be construed. If we were to apply this rule to the present case, regardless of the decisions which are urged upon us as an exception to it, we should probably say a sufficient breach of the condition of the bond is assigned in the declaration. But if general expressions have been limited by construction, they are supposed to be used with reference to the restriction they have received, unless the contrary evidently ¿appears from other parts of the instrument in which they are found. Thus a covenant for quiet enjoyment is not broken by any disturbance, other than a lawful eviction. In the case of Van Slyck v. Kimball, 7 Johns. R. 198, the gen*406eral expressions of the covenant were greatly narrowed by the construction given to them.
A covenant to save harmless against the claims and demands of all persons, has been too often decided not to extend to tortious acts, for us to alter the construction of it. The authority for this construction is taken from the year books, "and courts have adherred to it down to the present time. 1 Roll. Abr. 430. Hob. 35. 2 Lev. 37. 1 Str. 400. Cro. Eliz. 212. The law of these cases is recognized in Fowle v. Welsh, 1 Barn. & Cres. 29. This last case is based on that of Nash v. Palmer, 5 Maule & Selw. 374, which Ch. J. Abbott says is in truth only a confirmation of many prior decisions. In the case of Nash v. Palmer, Lord Ellenborough said “ that the rule had been correctly laid down at the bar, that where a man covenants to indemnify against all persons, this is but a covenant to indemnify against a lawful title; and the reason is, because, as regards such acts as may arise from a rightful claim, a man may well be supposed to covenant against all the world ; but it would be an extraordinary extension of such a covenant, if it were good against all acts which the folly or malice of strangers might suggest, and therefore the law has properly restrained it within its reasonable import.” The authority of these cases must prevail over any speculations as to the intent of the parties, founded only on the comprehensiveness of the language used by the obligor.
There was an attempt to divert the application of this rule from the present case, because there was a warrantee deed given at the same time that the bond was executed: but I think we can give no other construction to the condition of the bond, than that which it would receive if the language in which it is clothed had been inserted in the deed; and if in the deed it would have been subject to the rule before mentioned. Where two or more instruments relate to the same transaction, they are to be taken together, particularly if they are executed at the same time, and in construing any one of them, reference is to be had to all. If the deed in this case had contained, in addition to the usual covenant of warranty, a *407covenant to save harmless, and indemnify the plaintiff against all suits, actions, costs and expenses, arising from any claim of any person to the lands thereby conveyed, should we be authorized to depart from the uniform and long settled rule of construing this last covenant, because it was joined with one to warrant and defend ? The reason urged for the departure is, that, if the bond is to receive the restricted construction contended for, the two covenants would be alike. If this were to be taken for true, I do not think it would warrant us to abandon a settled construction; but it does not appear that they would be alike. A warrantee deed may not extend as far as tire condition of the bond does, if we give to it the construction for which the defendant contends. A warrantee deed may only extend to the acts of the grantor, or to a title derived from him ; but the condition in the bond, as we construe it, extends to all lawful claims or demands against the land from whomsoever they may arise. Whatever may be the covenant or warranty, we are inclined to think that we ought to adhere to the construction which appears to have been uniformly given to the language used in the condition of the bond.
Judgment for defendant, with leave to the plaintiff to amend on usual terms.